172 Ga. App. 371 (1984)
323 S.E.2d 261
HALL
v.
THE STATE.
68566.
Court of Appeals of Georgia.
Decided October 12, 1984.
*372 J. Russell Mayer, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.
BENHAM, Judge.
This appeal is from appellant's conviction of the offenses of entering an automobile with intent to commit a theft and two counts of aggravated assault. His sole enumeration of error is that the trial court erred in denying his motion for new trial on the general grounds.
The evidence at trial authorized the conclusion that one of the victims caught appellant in the act of stealing a radio from the car of the other victim. Appellant then went to his apartment, carrying the radio, and emerged moments later with a large knife with which he chased and threatened both victims. The radio from the victim's car and a butcher knife were recovered from appellant's apartment. At trial, the victims identified appellant as the person who took the radio and chased them with a knife, and appellant admitted stealing the radio but denied the assaults.
Our review of the record convinces us that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of appellant's guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Fields v. State, 167 Ga. App. 400 (1) (306 SE2d 695) (1983); Drake v. State, 159 Ga. App. 606 (284 SE2d 109) (1981).
Judgment affirmed. Banke, P. J., and Pope, J., concur.